Citation Nr: 1115361	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  07-16 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a left fractured collarbone.

2. Entitlement to service connection for a bilateral leg condition.

3. Entitlement to service connection for a left arm condition.

4. Entitlement to service connection for a kidney condition, including due to exposure to ionizing radiation.

5. Entitlement to service connection for a liver condition, including due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The appellant had service in the United States Army Reserve from June 1959 through February 1966, to include one time period of Active Duty for Training (ACDUTRA) from June 1959 to December 1959, and subsequent annual periods of ACDUTRA.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, denying entitlement to the benefits sought. The additional theory of recovery since raised regarding claimed kidney and liver conditions comprised of in-service exposure to ionizing radiation, is indicated in the characterization of these issues above. 

In March 2011, the appellant testified during a Travel Board hearing at the             San Antonio, Texas RO before the undersigned Veterans Law Judge (VLJ).            A transcript is of record. At the hearing, the appellant provided additional evidence consisting of private medical records, service records, and a lay statement in support of his claims. Since submitted along with a waiver of RO initial jurisdiction,              the evidence is accepted into the record. See 38 C.F.R. §§ 20.800, 20.1304(a) (2010).  


Through Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claims that were lacking to substantiate the claims for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, neither the appellant     nor his representative has asserted that VA failed to comply with 38 C.F.R.                  § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing.              By contrast, the hearing focused on the elements necessary to substantiate the claims and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.               As such, the Board finds that, consistent with Bryant, the VLJ complied with           the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate          the claims before it based on the current record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Board finds that upon review of the record as it stands, further evidentiary development is needed to decide this case. 

In this instance, the appellant's service treatment records (STRs) apparently are not available, and are presumed destroyed in a 1973 fire at the National Personnel Records Center (NPRC). Where as here, the service records are incomplete, lost or presumed destroyed through no fault of the claimant, VA has a heightened duty to assist in the development of the case. See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 
In light of the heightened duty to assist the claimant, and the underlying factual circumstances of this case, the Board has determined that a VA Compensation and Pension examination is warranted in regard to claims for service connection for various physical manifestations of an accident during a training exercise. 
See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

As the appellant has indicated, while in the capacity of a Tank Commander on a June 1965 training exercise the other person driving the tank was temporarily distracted, causing the tank to wildly swerve off course and impact with a dirt creek bank. Consequently, the appellant reportedly sustained lacerations to his legs, fractured his left collarbone, and injured his left arm. He reportedly required a             five-day hospitalization at Ford Hood for treatment for his injuries. 

Since STRs are not on file, there is no readily available documentation of the incident, and a records request to the Fort Hood base hospital yielded no further documentation. Regardless, the Board is satisfied from the numerous lay witness accounts of the event, including from the retired Major General who commanded               the appellant's unit that the incident in all reasonable likelihood occurred.             This latter witness' statement in particular corroborates nearly all of the details of the accident as described by the appellant. Moreover, the statement verifies, as does other available service documentation that at the time of the incident the appellant was on a period of ACDUTRA. See 38 C.F.R. § 3.6(a) (service connection available for any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty).

The factual finding of the occurrence of the accident established, there are various private post-service treatment records alluding to pain and discomfort of the left shoulder, left arm, and legs, if not yet diagnosing an identifiable disability. On these grounds, further medical inquiry is warranted. See e.g., Buchanan v. Nicholson,  451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay evidence provided is credible and competent, the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of the claimed disorder). The appellant should therefore be afforded a VA medical examination to determine whether he has residuals of a left fractured collarbone, a left arm condition, and/or a bilateral leg condition as the consequence of the 1965 accident during a training exercise.

On the remaining claims for service connection for kidney and liver conditions,         the appellant's stated basis of recovery is that he was exposed to ionizing radiation in service from being in proximity to the site of a nuclear bomb test detonation.          By the appellant's account, while a member of the Army Reserve in June 1959           he and other individuals within his unit were transported more than six hours away to a deserted area and told to stand facing in one direction, and thereafter a nuclear bomb was detonated just some four to six miles away in front of them.                  The appellant states he recalls seeing the blast, and having wind and sand hurtling towards him from the detonation site. He does not know the location of the incident, or recall the names of the other individuals present from his unit. 

The Board cannot find any immediate documentation that would help verify this incident of claimed radiation exposure, particularly as service personnel records are missing, and also the NPRC was unable to provide a DD Form 1141, Record of Occupational Exposure to Ionizing Radiation. The Board will take the one avenue left to attempt to verify radiation exposure, a request to U.S. Army and Joint Services Records Research Center (JSRRC) to confirm whether the appellant's unit of assignment indeed may have had any atmospheric radiation exposure. By the same token, the appellant is strongly encouraged to submit any additional corroborating details or evidence he has available regarding this incident. 

Finally, there are additional outstanding records of private treatment to obtain.     See 38 C.F.R. § 3.159(c)(1) (VA will undertake reasonable efforts to obtain relevant records including those not in the custody of a Federal department or agency). During pendency of the appeal, the appellant identified relevant medical treatment from two private physicians, beginning in 2000 and 2001 respectively. When contacted by VA, both private physicians acknowledged treating the appellant,           but stated they had nothing to provide as all treatment predated 2000. The Board reminds the RO/AMC of VA's duty to make reasonable follow-up requests for potentially relevant records. On remand, the RO/AMC should attempt to acquire treatment records from these sources from prior to 2000.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact Drs. Acebo and Acuna again, and request that these physicians provide all relevant treatment records pertaining to the appellant from prior to 2000. If the search for any identified private treatment records is unsuccessful, the RO/AMC must notify the appellant of this in accordance with                    38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e). 

2. Then schedule the appellant for a VA examination        with regard to a claimed left fractured collarbone, bilateral leg condition, and left arm condition. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should initially indicated all relevant current diagnoses pertaining to a claimed left fractured collarbone, bilateral leg condition, and left arm condition. The examiner should then provide an opinion as to whether it is at least as likely as not          (50 percent or greater probability) that the appellant's diagnosed medical condition(s) is/are etiologically related to his military service, based upon the incident (corroborated through lay witness testimony) involving a 1965 accident during a training exercise.

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. Then contact the JSRRC and request confirmation as to whether the appellant's unit of assignment in June 1959, Company D 8th Battle Group 3rd Brigade (based in        Fort Ord, California) may have had the opportunity to be present at the test detonation of a nuclear weapon, insofar as claimed exposure to ionizing radiation. 

4. The RO/AMC should then review the claims file.             If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

5. Thereafter, the RO/AMC should readjudicate the claims on appeal in light of all additional evidence received. If the benefits sought on appeal are not granted, the appellant should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to           the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.       §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


